Citation Nr: 1454040	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-40 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for pituitary adenoma, postoperative.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  He served in the Republic of Viet Nam from March to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, issued on behalf of the RO in Anchorage, Alaska.  An informal conference on these matters was held before a Decision Review Officer on November 10, 2009, and a hearing was held before the undersigned Veterans Law Judge sitting at the RO on June 7, 2010.  A copy of the hearing transcript has been associated with the file.

In May 2014, the Board remanded the Veteran's claim for additional development.  That development has been completed, and the Veteran's claim has been returned to the Board for adjudication.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.


FINDING OF FACT

A pituitary adenoma did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

A pituitary adenoma was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in August 2007, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)..

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records, records from VA, records from Madigan Army Medical Center, and records from the Social Security Administration have been obtained. The Veteran was afforded a VA medical opinion in July 2014 for his claim.  There is no argument or indication that the opinion is inadequate.  This opinion was also in substantial compliance with the Board's May 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Analysis

When determining service connection, all theories of entitlement-direct, presumptive and secondary-must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, a tumor is such a chronic condition under 38 C.F.R. § 3.309(a).  

The Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure, inasmuch as pituitary adenomas are not included under this presumption.  See 38 C.F.R. § 3.309(e).  

The Board notes that the Veteran reported that his physician told him that his tumor had been there for years and years.  In response to this, the Board requested a VA medical opinion in its May 2014 remand decision.  This opinion comprehensively considered the Veteran's in-service and post-service medical history, and provided a negative response in almost exhaustive detail.  In pertinent part, the examiner made the following conclusions:

The 09 November 1970 separation examination observed 20/20 right eye and 17/20 left eye distant visual acuity, near vision 20/20, bilateral eyes, heterophoria (latent strabismus, 3 degrees esotropia (ES: deviation inward).  The blood pressure was normal.  However, the active duty and presumptive period records were silent for additional signs and symptoms related to the multilevel hormonal dysfunction and organ deregulation associated with pituitary dysfunction and tumor growth.  Therefore, it is LESS LIKELY THAN NOT that the e folder and clinical files provided sufficient evidence to support clinical signs and symptoms related to the growth or presents of a pituitary lesion.  Similarly, the etiologic reasons for administrative discharge were related to his emotional instability thus less likely than not related to a pituitary lesion.


Medical Opinion at p. 4

Third, current medical literature indicated that "[p]ituitary adenomas frequently manifest with neuro-ophthalmic symptoms and signs.  The location of the pituitary gland makes involvement of both the visual pathways and the ocular motor cranial nerves likely when 

there is adenomatous expansion.   A sudden expression of visual loss or diplopia commonly accompanies pituitary apoplexy"  [internal citation omitted] . . . . However, the Veteran alleged that the loss of vision did not start until 2002 or 2005.  Therefore, it is LESS LIKELY THAN NOT that the separation clinical findings of strabismus and/or minimal loss of left visual acuity related to, was nexus of or aggravated by the 2007 acquired pituitary lesion.

Id.  

Furthermore, the current medical literature was silent for medically-based, clinical evidence capable of accurately measuring the growth rate of pituitary lesions.  Thus, it would be mere speculation to assume a 30+ year slow growth pattern without clinical signs and symptoms of pituitary gland dysfunction and multi-hormonal de-regulation while in service and over the presumptive period IF the lesion was present.  Since the clinical files and e folder were silent for pituitary dysfunction, it is LESS LIKELY THAN NOT that the Veteran's claimed pituitary gland dysfunction incurred, was caused by, nexus to and/or aggravated by his time in military service, mild strabismus and/or change on visual acuity separation examination.

Id. at 5.  

A preponderance of the evidence is against a finding that pituitary adenoma had its clinical onset in service or is otherwise related to active duty.  It was not exhibited in service or for many years after service.  The unrebutted medical opinion of record reflects that the pituitary adenoma was not manifested in service and is not likely related to active duty.  The Veteran's records supply no evidence establishing an injury or disease other than Agent Orange exposure.  However, pituitary adenoma is not a presumptive disease and there is not supporting evidence of a nexus.  To the extent that the Veteran believes that herbicide exposure caused his tumor, he is not qualified as a lay person to make such a conclusion.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007).  The VA examiner provided a negative nexus opinion in her report, stating that the Institute of Medicine and VA training and fast letters were silent on an Agent Orange (AO) related pituitary adenoma, and that the current research and review process of the health effects in Vietnam veterans of herbicide exposure are silent for a relationship of AO exposure and pituitary adenoma.

Pituitary adenoma is not shown to be malignant or a tumor of the brain, spinal cord or peripheral nerves.  However, even if it were, it is not shown to have manifested to any degree within the first post service year.  There is no claim or showing of continuity of symptomatology since the Veteran's service.  As such, service connection under 38 C.F.R. § 3.309(a) is not warranted, and his pituitary adenoma may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, service connection is not for application.  


ORDER

Service connection for pituitary adenoma, postoperative, is denied.



____________________________________________
THOMAS H. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


